J-S21043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    WILLIAM JONES                              :
                                               :
                       Appellant               :    No. 1539 MDA 2021

               Appeal from the Order Entered November 8, 2021
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0005551-2016


BEFORE: DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED: JULY 26, 2022

        William Jones (Jones) appeals an order of the Court of Common Pleas

of Berks County (PCRA court) denying a motion for credit time. We affirm.1

        Jones was sentenced on June 29, 2017, after having been convicted of

several drug-related offenses.         He received an aggregate term of 6 to 12

years, with 142 days of credit for time served. The judgment of sentence was

affirmed    on    direct   appeal    on   January   24,   2018.   See   generally

Commonwealth v. Jones, 1232 MDA 2017 (Pa. Super. January 24, 2018).


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Jones has also asked for his sentences to be modified so that they run
concurrently. However, this claim is undeveloped in the brief, unpreserved
for appellate review, and not cognizable under the PCRA. Accordingly, the
claim cannot be considered on the merits.
J-S21043-22


       Jones filed a counseled PCRA petition on March 18, 2019. The petition

was summarily denied on October 22, 2019, and counsel was permitted to

withdraw on the ground that the claims had no merit. Jones’ pro se appeal

from the denial of PCRA relief was dismissed for failure to file a brief on July

21, 2020.

       On October 4, 2021, Jones filed a pro se motion to receive credit for

time served during pre-sentence incarceration.         He argued that he was

erroneously deprived of credit for all of the time he spent in custody between

the date of his arrest on October 29, 2016, and the date of his sentencing on

June 29, 2017. Because this period of time totaled 243 days, and he was only

given credit for 142 days (for the custody period between the date that bail

was set on February 8, 2017, and the date of sentencing), Jones contended

that he was entitled to credit for the remaining time.2

       The PCRA court dismissed the motion for lack of jurisdiction on

November 8, 2021. On November 29, 2021, Jones proceeded pro se in filing

the present appeal from that order.3 The PCRA court entered a statement in



____________________________________________


2 Jones had also filed similar motions on April 30, 2021, and June 23, 2021,
raising identical grounds.

3 A PCRA petitioner is only entitled to counsel as of right when filing a petition
for post-conviction relief for the first time; thereafter, no right to counsel
attaches. See Pa.R.Crim.P. 904(D); Commonwealth v. Maple, 559 A.2d
953 (Pa. Super. 1989) (stating that when post-conviction counsel has been
permitted to withdraw, new counsel shall not be appointed).


                                           -2-
J-S21043-22


lieu of a 1925(a) opinion on January 12, 2022. See PCRA Court Statement In

Lieu of Opinion, 1/22/2022, at 1-4. The PCRA court explained in the statement

that Jones’ request for additional credit time was an untimely and successive

PCRA petition which the PCRA court had no jurisdiction to entertain on the

merits. The PCRA court also noted that, regardless, the additional credit time

Jones sought was accrued while he was in custody on a parole violation

warrant in an unrelated case. As such, Jones would not be entitled to apply

that time against his sentence in the present matter. See 42 Pa.C.S. §§ 9541-

9545 (Post-Conviction Relief Act (PCRA)).

       A request for credit time is a form of post-conviction relief that is

cognizable under the PCRA. See Commonwealth v. Perry, 563 A.2d 511,

513 (Pa. Super. 1989) (noting that claims of sentencing illegality based on a

trial court’s failure to award time-credit are cognizable as due process

challenges in PCRA proceedings); Commonwealth v. Beck, 848 A.2d 987,

989 (Pa. Super. 2004); see also 42 Pa.C.S. § 9542 (the PCRA is the only

means of obtaining collateral relief in Pennsylvania law). Accordingly, Jones’

motion was, in effect, a petition for post-conviction relief that was subject to

the PCRA’s filing requirements.4

____________________________________________

4
 When reviewing a post-conviction court’s grant or denial of relief in PCRA
proceedings, the appellate court is limited to evaluating whether the record
supports the PCRA court’s findings and whether the order is free from legal
error. See Commonwealth v. Granberry, 644 A.2d 204, 207 (Pa. Super.
1994). “The findings of the post-conviction court will not be disturbed unless
(Footnote Continued Next Page)


                                           -3-
J-S21043-22


       Since Jones’ first PCRA petition has already been fully litigated on the

merits, his present petition is both successive and untimely. Claims that could

have been but were not raised in an earlier PCRA petition or on direct appeal

are deemed waived.           See 42 Pa.C.S. § 9544(b).          The PCRA’s strict

jurisdictional time-bar also requires a petition to be filed within one year from

the date that the subject judgment of sentence became final. See 42 Pa.C.S.

§§ 9545(b)(1), 9545(b)(3).

       Here, Jones’ judgment of sentence was entered on June 29, 2017, and

it was affirmed on January 24, 2018. Jones sought no further review, so the

judgment of sentence became final on February 23, 2018, giving Jones until

February 23, 2019, to file a timely PCRA petition. Jones first PCRA petition

was summarily denied on October 22, 2019. Thus, the subject requests for

post-conviction relief filed by Jones on April 30, 2021, June 23, 2021, and

October 4, 2021, are both successive and untimely as they were filed well

after a year beyond the date on which his judgment of sentence became final.

       In order to have his present claims heard on the merits, Jones would

need to satisfy an exception to the PCRA’s jurisdictional time-bar and the

PCRA’s prohibition on serial petitions.        See 42 Pa.C.S. §9545(b)(1)(i)-(iii).


____________________________________________


they have no support in the record.” Commonwealth v. Robinson, 682
A.2d 831, 833 (Pa. Super. 1996) (quoting Granberry, 644 A.2d at 207) (other
citations omitted). An appeal regarding the legality of the sentence examines
a question of law; thus, the standard of review is plenary. See
Commonwealth v. Duffy, 832 A.2d 1132, 1137 (Pa. Super. 2003).


                                           -4-
J-S21043-22


Although the PCRA makes exceptions to these procedural bars, Jones has not

attempted to establish such an exception. Thus, the belated request in Jones’

serial PCRA petition for additional credit time was properly denied by the PCRA

court for lack of jurisdiction. See Commonwealth v. Jackson, 30 A.3d 516,

521-22 (Pa. Super. 2011) (explaining that even though a request for credit

time is a non-waivable issue that implicate the legality of a sentence, such

claims are still subject to the PCRA’s jurisdictional requirements).5

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 07/26/2022

____________________________________________


5 Even if Jones’ claim could be heard on the merits, it would be of no avail
because the record does not establish that the claim is meritorious. Jones
seeks credit time as to the above-captioned docket numbers, but the trial
court had found that credit for that time had already been applied as to a
separate case for which Jones was incarcerated. For several months preceding
February 8, 2017, Jones was being detained under a parole violation warrant.
Secure bail was set on that date, and from that point on, Jones began
receiving credit for time served in the instant case. The record contains no
evidence that would refute the trial court’s findings in this regard, and the law
is clear that where a defendant is “arrested on one charge and later prosecuted
on another charge growing out of an act or acts that occurred prior to his
arrest, credit against the maximum term and any minimum term of any
sentence resulting from such prosecution shall be given for all time spent in
custody under the former charge that has not been credited against another
sentence.” See 42 Pa.C.S. § 9760(4); see also Jones v. Dept. of Corr.,
683 A.2d 340, 342 (Pa. Cmwlth. 1996); Doxsey v. Penn. Bur. of Corr., 674
A.2d 1173, 1175 (Pa. Super. 1996).

                                           -5-